Pre-commercial Procurement: Driving innovation to ensure sustainable high quality public services in Europe (short presentation)
- The next item is a short presentation of the report by Mr Harbour, on behalf of the Committee on the Internal Market and Consumer Protection, on pre-commercial procurement: driving innovation to ensure sustainable high quality public services in Europe.
rapporteur. - Mr President, it is particularly appropriate that Mrs Reding is responding for the Commission tonight because my report is focused on a proposal that has been developed over a number of years with her services. It is an extremely important proposal, which has wide-ranging possibilities for the whole of the European economy. My first message to the Commissioner tonight is to thank her services for their leadership on this, but to say that I think this initiative needs to be much better known. It needs to spread out widely from DG Information Society - as I think it is now starting to do - because it is of such importance, particularly in the economic times we are in at the moment.
So, what am I talking about? Well, the core of the issue is that public authorities in the European Union spend huge amounts of public money on buying products and services. It is estimated that EUR 1 800 billion is spent on public procurement every year. How much of that procurement is actually spent on investigating, researching and encouraging the development of new solutions to the big challenges that public authorities and indeed society face every day: a better health service, a better transport solution, dealing with climate change, more energy efficient buildings? EU procurement spending linked to research and development is less than 1% of that total procurement budget.
Bearing in mind that we have an explicit objective in the Lisbon Strategy to move our R&D spending up towards the 3% target, there is huge potential here.
That is where the whole mission of pre-commercial procurement comes in. Essentially, what we are looking for are intelligent, research-focused public authorities to generate a demand for innovative solutions and then work with innovative companies large and small - but particularly small enterprises who really can benefit from this - to fulfil those requirements. We want those intelligent customers to really think ahead, to be demanding, to think about the solutions for which no commercial solution yet exists, but where there are basically a range of solutions which can then be developed with the financial contribution from the public authority to do just that - to fund research and development, perhaps through a first competing stage of ideas, and then take those development solutions to a next stage towards the viability of a product or service that can then be launched.
The benefits of having that backing, for a small enterprise in particular, and giving that commercial support will be really important to that business. Indeed, where this has been already rolled out, we see the experience where businesses, even if they do not produce the winning solution, have had an element of their research and development funded that they can then go on and use to develop other revenue-generating products.
This also ties in with the second initiative from the Commission covered in my report, the 'lead market initiative', where we are looking for public authorities to lead in a number of key technology areas around health and climate change in transport. There are signs of an integrated policy emerging, but my report says that we need more training, we need more best practice, and we need more dispersion and dissemination of this proposal. I hope that the Commissioner, and indeed the College, will pick up on this and that this Parliament will show it is right behind this solution.
In conclusion - and if you will allow me a short amount of extra time because this is, in a sense a point of order - I want to point out first of all to this empty House that I had two opinions for my report from Mr Sakalas from the Committee on Legal Affairs and Mrs Podimata from the Committee on Industry. They are of course not allowed to present those opinions here, which seems rather a shame since they made valuable contributions which I have added to my amendments. I also want to thank my shadow, Mr Hasse Ferreira, for working with me, and he has also contributed extensively.
Just to wind up, this is a solution where everyone will be winners: society, citizens, public authorities, business, innovators and the European economy. That is why it is so important and why, when we are looking to public authorities to continue investment in this time of economic crisis, this proposal is even more important than it was when I started this report a few month ago.
Member of the Commission. - Mr President, I could not agree more, because pre-commercial procurement serves a twofold goal. It improves the quality of public services, but most of all it opens up opportunities for industry to take the lead in international markets. So it is money very well spent, above all in a time of crisis when we need to help our industry to put into practice the results of research and to make the best use of technological solutions and innovations.
I am very glad that the rapporteur, Mr Harbour, together with the Commission, has supported what has been in the pipeline for quite a long time. But there is a difference between being in the pipeline and being put into practice. I really hope that Parliament's report will become a trigger and an important element to add to our research and innovation policy. Indeed, triggering a strong public-sector demand for the development of new innovative products and services in Europe can make a difference, especially for our SMEs, and that is why I welcome the initiative. I congratulate Mr Harbour on his work.
What are the next concrete steps we will have to take? As an immediate response to the concrete recommendations in the report, I can confirm that the Commission will support actions to promote the sharing of experience and awareness-raising, and will explore the means to provide incentives for procurers across a number of Member States in order to implement pre-commercial procurement projects jointly.
The Commission has already opened calls for proposals - in the INTERREG, CIP and FP7 programmes - to support the establishment of networks of public authorities on pre-commercial procurement.
In the medium to long term, I believe that governments in Europe should incorporate pre-commercial procurement in their strategic planning for public investments. I think that the recovery packages would be a good place to start. On the Commission side, I will emphasise this in a communication planned for early March this year, in which I will propose a strengthened strategy for ICT Research, Development and Innovation for Europe, so pre-commercial procurement will be included in this report.
As you know, some Member States have already started experimenting with pre-commercial procurement pilot projects. In the coming months we hope to see more of those, and I invite the members of the committee, and also the Members of this House, to go back to their countries and to talk to the ministers and the municipalities about pre-commercial procurement. We can only make a difference if we work together. Thank you very much for giving a helping hand here.
- The item is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
Driving innovation and developing the knowledge economy are key in ensuring sustainable high quality public services. The US public sector spends USD 50 billion per year on research and development procurement, which is twenty times higher than in the EU, and therefore Member States must honour their commitment to invest 3% of GDP in research and development. Public procurement is a strategic instrument to achieve this goal.
There are today numerous European research programmes, the results of which have not yet been exploited by public authorities through public procurement. The current practice in the EU is based on exclusive development, which means that each company retains the ownership rights in respect of the new ideas it generates.
Despite the fact that pre-commercial procurement provides some simplification, the whole process is very exacting. Public authorities may be considerably assisted by the participation of universities and research institutes. Member States should be inspired by the experiences of the European innovation agencies taking part in research and development.
I believe that, on the basis of the suggestions in Malcolm Harbour's report, the Commission will produce a comprehensive, easy-to-understand handbook to provide in particular small and medium-sized enterprises and appropriate authorities in the field of public procurement with assistance in implementation.
It is only through close cooperation between EU Member States in the field of public procurement that we shall be able to drive innovation and ensure sustainable high quality public services.